Title: To Benjamin Franklin from Gilbert Tennent, 22 September 1741
From: Tennent, Gilbert
To: Franklin, Benjamin


Honoured Sir
N.B. [New Brunswick, N.J.], Sept. 22: 1741
I thank you kindly for your Love in Sending me Some of the remarks and of my Sermons on justification as well as the notice you give me of exceptions made against one passage in it (of which I have wrotte an explication in a letter to Mr. Robert Ishburn). Likewise I thank you kind Sir for your favour in Sending the Querists you lately printed, which I am not att present inclind to write any answer to partly because its Stuffd with Satyr and burlesq and partly because I shall have an opportunity of writing on the principal matters contained in it in the vindication of the remarks.
I am oblidgd to you Sir for the pleasure you take in the recovery of my health. May God enable me to improve it to his glory.
I had the pleasure of discoursing a pritie deal with your Brother in his pass thro our place who was well.
I heartily desire that the blessings of heaven may rest upon you and yours and that you may be kept humble notwithstanding of the gifts of nature and providence with which you are favourd, and maybe enabled to improve your uncommon genius for Gods glory your own and others benefit. I offer affectionate Salutation to your whole Self and remain Sir yours
G Tennent
 Addressed: To  Mr Benjamin  Franklin att  Philadelphia  These